Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicants' election, with traverse of Species A (Figs. 3, 5, 10-11) in the reply, filed on 03/29/2022 is acknowledged. Applicants designate claims 1-7 and 11-20 as reading into the elected Species A. Claims 8-10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction requirement in the reply filed on 03/29/2021.

The traversal is on the ground(s) that:  
In the present case, contrary to Examiner Note 4 of § 8.02 in MPEP 809.02(A), the Examiner simply repeated the requirement for restrictable species without any discussion as to why the species are independent or distinct or a description of the mutually exclusive characteristics of each species. Moreover, in accordance with MPEP 803, Applicants assert that the Examiner would not be unduly burdened to search for FIGS. 6-9 along with FIGS. 3, 5, 10 and 11. In view of the above, Applicants submit that the search and examination of all the claims may be made without serious burden. Accordingly, Applicants respectfully request the Examiner to reconsider and withdraw the above requirement(s), see pages 8-9.

This argument is found not persuasive.
First, the examiner clearly demonstrated why the species are independent or distinct in the restriction requirement, see the “The species are independent or distinct because they are disclosed as distinct embodiments of the invention each having independent or distinct features disclosed in the cited portions of the figures and specification pertaining to the reflective member” of page 2 in the restriction requirement, in other words, the applicants’ specification and drawings clearly disclose the above species as an independent or distinct embodiment. Emphasized again, each applicants’ figure itself for each species clearly shows different structural feature, this is sufficient to prove why each species is mutually exclusive.
Second, it is clear to take much longer time when searching several distinct embodiments, compared to searching single embodiment. Therefore, the search or examination burden is already established. In other words, searching additional limitations directed to different species, each having different structural configuration for the reflective member, already establish serious burden on the examiner.
Fourth, a serious burden exists in the differing issues likely to arise during the prosecution of the different inventions.
Lastly, when a generic claim is in a condition for allowable, the unelected species will be rejoined.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 and 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(1) The term “proximal” of Claims 1 and 13and other claims is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The distance to the substrate has been rendered indefinite by the term “proximal”. 
For the purpose of examination, when the reflective member is inside the chamber, it will be considered meeting the “proximal”.

(2) The “a the reflective member including at least one of…” of Claim 13 is not clear. 
For the purpose of an examination, it will be examined inclusive of “the reflective member including at least one of…”.

(3) The “the heating part is on a side surface of the substrate loading region” of Claims 14 and 18 is not clear, because of the “side surface of the substrate loading region”.
The applicants’ specification merely repeats the same languages in the claims, and the disclosures do not provide details of the heating part on a side surface of the substrate loading region. According to the applicants’ disclosure, it appears the heating part is disposed above or below a surface of the substrate loading region, not on the side surface. 
For the purpose of examination, when the heating part is above or below a surface of the substrate loading region, it will be considered meeting the limitation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 6-7 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okase (US 5571010, hereafter ‘010).
Regarding to Claim 1, ‘010 teaches:
Heat treatment apparatus (title, the claimed “substrate processing apparatus”);
Process tube 11 (Fig. 1, line 48 of col. 4, the claimed “comprising: a process chamber”);
An object holder 20 (line 2 of col. 6, the claimed “a support part in the process chamber, the support part including a substrate loading region configured to support a substrate seated therein”);
A plane heat source 17 (line 31 of col. 5, note the heat generated from the heat source reaches every objects in the process tube, which include the object W and the holder 20, the claimed “a heating part configured to heat the substrate loading region”); 
A hollow portion 122 is formed in the first reflecting member 120 (Fig. 30, lines 14-15 of col. 20, the claimed “and a reflective member proximal to the substrate loading region in the process chamber, the reflective member having a sealed hollow portion therein”).

Regarding to Claim 2,
Fig. 30 of ‘010 shows the hollow portion 122 intrinsically has external and internal surfaces, each formed by plural side surfaces. Further, the surface can be named as any of the first and second (the claimed “wherein the reflective member includes external surfaces and internal surfaces, the external surfaces including a first external surface, a second external surface, and an external side surface, the second external surface opposing the first external surface with the external side surface connecting the first external surface and the second external surface, and the internal surfaces including a first internal surface, a second internal surface and an internal side surface defining the sealed hollow portion, the first internal surface facing the substrate loading region, the second internal surface opposing the first internal surface with the internal side surface connecting the first internal surface and the second internal surface”).

Regarding to Claim 6,
Fig. 30 of ‘010 shows the reflecting member 120 is proximal to the object W, and the hollow portion 122 corresponds to a central region (the claimed “wherein the reflective member is proximal to the substrate loading region such that the sealed hollow portion corresponds to a central region or a circumferential region of the substrate”).

Regarding to Claims 7 and 11,
Fig. 30 of ‘010 shows the reflecting member 120 has a flat surface in each of the internal and external surfaces, note herein the top and bottom of the member can be named as first and second (the claimed “wherein the second external surface has a flat reflective surface” of Claim 7, and “wherein at least one of the first internal surface and the second internal surface has a flat surface”).

Regarding to Claim 12,
As shown in Fig. 31 of ‘010, the side surface of the reflecting member 120 has a convex portion (also can be called concave depending on a view position) shape, it faces holder 20, note herein the half of the side surface can be named as first and second (the claimed “wherein at least one of the first external surface and the second external surface has a convex surface or a concave surface, the convex surface or the concave surface facing the substrate loading region”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6-7 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 6454563, hereafter ‘563) in view of Mitrovic et al. (US 20120171870, hereafter ‘870).
Regarding to Claim 1, ‘563 teaches:
Wafer treatment chamber (title, the claimed “A substrate processing apparatus”);
A heating apparatus 40 is located in the lower portion of the chamber 38. A wafer-load region 43 for supporting a wafer (W) is provided on the upper portion of the heating apparatus 4 (Fig. 2, lines 23-26 of col. 3, the claimed “comprising: a process chamber; a support part in the process chamber, the support part including a substrate loading region configured to support a substrate seated therein”);
A heater 42 is disposed below the wafer (W) and housed in the upper portion of the heating apparatus 40 (lines 40-41 of col. 3, the claimed “a heating part configured to heat the substrate loading region”);
The reflecting apparatus 44 includes a reflector 46 for reflecting the thermal energy radiated from the heating apparatus toward the wafer (W) (lines 60-62 of col. 3, the claimed “and a reflective member proximal to the substrate loading region in the process chamber”).

‘563 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 1: the reflective member having a sealed hollow portion therein.

‘870 is analogous art in the field of apparatus for treating wafers (abstract). ‘870 teaches the hollow interior space reduces heat conduction between interior surface 158 and peripheral, or exterior, surface 156... By reducing heat conduction between surfaces 158 and 156 ([0045], note a shape of the hollow interior space follows the shape of the body, further emphasized again, the hollow space reduces heat conduction between one surface and the other surface).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added a hollow interior space within the body of the reflector 46 of ‘563, for the purpose of reducing heat conduction between a surface of the reflector 46 facing the wafer W and another surface of the reflector 46 facing the shower head 52, as a result, reducing heat loss through the body of the reflector. 

Regarding to Claim 2,
As discussed in the claim 1 rejection above, a hollow space is imported into the body of the reflector 46. 
Further, because ‘563 teaches the reflector 46 has a flat planar mirror facing the wafer (W) (lines 63-64 of col. 3), the shape of the imported hollow space would have been followed the shape of the reflector, therefore, the body of the reflector intrinsically has external surfaces, which includes first, second and side surfaces, and the imported hollow space intrinsically has internal surfaces following the shape of the reflector body, which includes first, second and side surfaces (the claimed “wherein the reflective member includes external surfaces and internal surfaces, the external surfaces including a first external surface, a second external surface, and an external side surface, the second external surface opposing the first external surface with the external side surface connecting the first external surface and the second external surface, and the internal surfaces including a first internal surface, a second internal surface and an internal side surface defining the sealed hollow portion, the first internal surface facing the substrate loading region, the second internal surface opposing the first internal surface with the internal side surface connecting the first internal surface and the second internal surface”).

Regarding to Claim 6,
Fig. 2 of ‘563 shows the reflective member 46 is inside the chamber, thus it is proximal to the wafer-load region 43 for supporting the wafer (W), see the claim interpretation above, and further the reflective member corresponds to the wafer, therefore, the imported hollows space would have corresponded to the wafer. Further, ‘563 teaches the reflector 46 can move up and down while facing the wafer-load region 43 (lines 44-46 of col. 4, thus, a distance from the reflector 46 to the wafer-load region 43 is controllable to be in proximal, the claimed “wherein the reflective member is proximal to the substrate loading region such that the sealed hollow portion corresponds to a central region or a circumferential region of the substrate”).

Regarding to Claims 7 and 11,
Fig. 2 of ‘563 shows the top and bottom surfaces of the reflective member 46 has a flat surface, therefore, the imported hollow space would have followed the body shape of the reflector (the claimed “wherein the second external surface has a flat reflective surface” of claim 7, and “wherein at least one of the first internal surface and the second internal surface has a flat surface” of Claim 11).

Regarding to Claim 12,
As discussed in the 102 rejection above, in claim 2, the first, second, side surfaces of claim 2 can be differently defined. Fig. 3 shows the reflector 46 has a circular shape plate, thus a portion of the circular shape side surface can be defined as a first external surface, another portion of the circular shape, which is opposite to the first portion can be defined as a second external surface, and the top or bottom surface can be defined as an external side surface. Further, the portion of the circular surface can be defined as a convex or concave shape, depending on the view position, and the circular surface faces the wafer-load region 43 (the claimed “wherein at least one of the first external surface and the second external surface has a convex surface or a concave surface, the convex surface or the concave surface facing the substrate loading region”).

Regarding to Claim 13, ‘563 teaches:
Wafer treatment chamber (title, the claimed “A substrate processing apparatus”);
A heating apparatus 40 is located in the lower portion of the chamber 38. A wafer-load region 43 for supporting a wafer (W) is provided on the upper portion of the heating apparatus 4 (Fig. 2, lines 23-26 of col. 3, the claimed “comprising: a process chamber; a support part in the process chamber, the support part including a substrate loading region configured to support a substrate seated therein”);
A heater 42 is disposed below the wafer (W) and housed in the upper portion of the heating apparatus 40 (lines 40-41 of col. 3, the claimed “a heating part configured to heat the substrate loading region”);
The reflecting apparatus 44 includes a reflector 46 for reflecting the thermal energy radiated from the heating apparatus toward the wafer (W) (lines 60-62 of col. 3, the claimed “and a reflective member proximal to the substrate loading region in the process chamber” and “the reflective member configured to reflect heat emitted from the substrate loading region to the substrate loading region”);
Since the wafer has a circular shape, the planar mirror is preferably a circular shape as well as shown in FIG. 3 (lines 1-2 of col. 4, the claimed “wherein the reflective member is disc shaped”).

‘563 is silent about the material for the reflector 46, however, it is commonly well-known to use ceramic or metal material, as the heat reflector, for instance, see US20060144336, hereafter ‘336, [0026] disclosing “Preferably, the thermal insulation reflecting plate 107 may be made of ceramic or metal with high reflection rate and high thermal insulation efficiency, such as Inconel”, therefore, the reflector 46 would have been formed by ceramic or metal, this reads into the claimed “the reflective member including at least one of quartz, ceramic, and a metal”.

Fig. 2 of ‘563 shows the reflector 46 has a thickness, and Fig. 3 shows the reflector has a diameter, therefore, ‘563 clearly teaches all the limitation of the claimed “wherein the reflective member is disc shaped and has a diameter of, and a thickness of” and is only silent about the claimed ranges, “280 mm to 320 mm” and “10 mm to 20mm”.

However, ‘563 further clearly teaches at a minimum, the area of the reflector mirror facing the wafer-load region 43 is equal to that of the wafer. Preferably, the area of the planar mirror is larger than the wafer (lines 64-67 of col. 3), therefore, the diameter of the reflector can be adjusted depending on the wafer size, thus the diameter is a result effective controllable parameter to match with the wafer size. 
Still furthermore, depending on the thickness of the reflector, various factors, such as the durability, weight, and/or heat transfer rate of the reflector is changed, therefore, the thickness of the reflector is also a result effective parameter to control those various factors.

Consequently, even if ‘563 is silent about the ranges of the diameter and thickness, as claimed, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have found the claimed ranges, for the purpose of controlling the result effective parameters, and/or since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, see MPEP 2144.05.

‘563 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 13: (13A) the reflective member having a sealed hollow portion therein,
(13B) and the sealed hollow portion therein has a thickness of 3mm to 5mm.

In regards to the limitation of 13A:
The teaching of ‘870 was discussed in the claim 1 rejection above, therefore, the limitation of 13A is rejected for substantially the same reason as claim 3 rejection above.

In regards to the limitation of 13B:
As discussed in the limitation of 13A rejection above, the reflector 46 of ‘563 has the imported hollow interior space, and the hollow interior space is also intrinsically has a thickness, in other words, the combination clearly teaches all the limitation of the limitation of 13B and is only silent about the claimed ranges the “3mm to 5mm”.

However, the thickness of the hollow portion, which is thinner than the full thickness of the body, is also a part of the full thickness of the reflector body. As discussed in the thickness of the reflector of ‘563 above, depending on the thickness of the reflector, various factors, such as the durability, weight, and/or heat transfer rate of the reflector is changed, therefore, the thickness of the hollow portion, is also a result effective parameter to control those various factors.

Consequently, even if the combination is silent about the ranges of the thickness, as claimed, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have found the claimed ranges, for the purpose of controlling the result effective parameters, and/or since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, see MPEP 2144.05.

Regarding to Claims 14, 16 and 18,
‘563 teaches a heater 42 is disposed below the wafer (W) and housed in the upper portion of the heating apparatus 40 (lines 40-41 of col. 3, note Fig. 2 shows the reflector 46 is above the heating apparatus 40, the claimed “wherein the heating part is on a side surface of the substrate loading region” of Claim 14, “wherein the reflective member is above the substrate loading region, and the heating part is below the substrate loading region” of Claim 16, and “wherein the reflective member is at least one of above the substrate loading region or below the substrate loading region, and the heating part is on a side surface of the substrate loading region” of Claim 18).

Regarding to Claim 15,
Claim 15 has all the limitation of Claim 6, thus claim 15 is rejected for substantially the same reason as claim 6 rejection above.

Regarding to Claim 17,
‘563 teaches a heater 42 is disposed below the wafer (W) and housed in the upper portion of the heating apparatus 40 (lines 40-41 of col. 3, the claimed “and the heating part is at least one of above the substrate loading region or below the substrate loading region”).
Because Fig. 2 shows the reflector 46 is above the heating apparatus 40, thus it is silent about the claimed “wherein the reflective member is below the substrate loading region”. 

However, it is commonly well-known to dispose the reflector below the substrate loading region, for instance, see ‘336 disclosing “heater 103, on which the wafer is placed”, [0022] and “the thermal insulation reflecting plate may be provided below the heater”, Fig. 2, [0010].

Consequently, even if the combination is silent about the ranges of the thickness, as claimed, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have rearranged the reflector of ‘563, or have added new reflector, below the heating apparatus of ‘563, for the purpose of preventing heat loss towards the lower side of the heating apparatus.’

Regarding to Claim 19,
As discussed in the claim 13 rejection above, the body of the reflector 46 of ‘563 has a hollower interior space, therefore, the top wall of the reflector body forms a cover of the hollow interior space, and the side and bottom walls forms a base having a concave groove (the claimed “wherein the reflective member comprises: a base having a concave groove portion; and a cover bonded to the base, the cover covering the concave groove portion to form the sealed hollow portion”).

Regarding to Claim 20, ‘563 teaches:
Wafer treatment chamber (title, the claimed “A substrate processing apparatus”);
A heating apparatus 40 is located in the lower portion of the chamber 38. A wafer-load region 43 for supporting a wafer (W) is provided on the upper portion of the heating apparatus 4 (Fig. 2, lines 23-26 of col. 3, the claimed “comprising: a process chamber; and a support part in the process chamber, the support part including a substrate loading region configured to support a substrate seated therein”);
A heater 42 is disposed below the wafer (W) and housed in the upper portion of the heating apparatus 40 (lines 40-41 of col. 3, the claimed “the support part including, a heating part below the substrate loading region”).

‘563 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 15: and a hollow portion below the heating part, the hollow portion defined by at least three internal surfaces including a first internal surface facing the substrate loading region, a second internal surface opposing the first internal surface, and an internal side surface connecting the first internal surface and the second internal surface.

‘870 is analogous art in the field of apparatus for treating wafers (abstract). ‘870 teaches the hollow interior space reduces heat conduction between interior surface 158 and peripheral, or exterior, surface 156... By reducing heat conduction between surfaces 158 and 156 ([0045], note the hollow interior space has a first internal surface, a second internal surface opposing the first internal surface, and an internal side surface connecting the first internal surface and the second internal surface).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added a hollow interior space, below the heater 42 within the heating apparatus 40 of ‘563, for the purpose of reducing heat conduction from the heater towards bottom wall of the heating apparatus, as a result, reducing heat loss through the lower the body of the heating apparatus. 

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over ‘563 and ‘870, as being applied to Claim 2 rejection above, further in view of Takagi (US 5407485, hereafter ‘485).
Regarding to Claims 3-5,
‘563 teaches reflector 46, therefore, the material of the reflector has own reflectance (the claimed “wherein the reflective member includes a reflective material having a first reflectance” of Claim 3, “wherein the reflective member includes a reflective material having a first reflectance” of Claim 4, and “wherein the reflective member includes a reflective material having a first reflectance”).

‘563 and ‘870 do not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 3: and at least one of the first internal surface and the second internal surface includes a material having a second reflectance coated thereon, the second reflectance being higher than the first reflectance.
Claim 4: and a first one of the first internal surface and the second internal surface includes a material having a second reflectance coated therein, the second reflectance being higher than the first reflectance, a second one of the first internal surface and the second internal surface includes a material having a third reflectance coated thereon, the third reflectance being lower than the first reflectance.
Claim 5: and the first external surface, the second external surface and the external side surface each include a material having a fourth reflectance coated thereon, the fourth reflectance being higher than the first reflectance.

‘485 is analogous art in the field of apparatus for producing semiconductor device (title). ‘485 teaches a heat-reflective plate 9, on which both surfaces, gold plating 31 is applied. The gold plating 31 is covered in turn with a quartz cover 32, and the cavity (not shown) of the heat-reflective plate 9 (Fig. 1, lines 3-7 of col. 6, note ‘485 clearly teaches the heat-reflective plate assembly is formed of multiple materials, at least three materials, each having its own reflectance, and the gold 31 at inner portion has a higher reflectance than the quartz 32 at outer portion).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted a different material having a higher reflectance, to the hollower interior space of the reflector of ‘563, for the purpose of increasing the reflection of the thermal energy towards the wafer, by reducing heat loss through the body of the reflector.

The applicants may argue that a specific reflectance condition on each surface is not taught by ‘563, ‘870, and ‘485. However, emphasized again, each material has own reflectance, thus, when multiple materials are provided, the combination of the materials clearly determines different thermal energy reflectance, therefore, the multiple materials are result effective controllable parameter to control the reflectance on each surface.
Consequently, even if a specific reflectance condition on each surface is not provided, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have found the reflectance combination as claimed by the multiple materials, for the purpose of controlling reflectance on each surface of the reflector up to any desired reflectance target, thus reducing heat loss through the body of the reflector, and/or since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, see MPEP 2144.05.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIDEN Y LEE whose telephone number is (571)270-1440.  The examiner can normally be reached on M-F: 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AIDEN LEE/           Primary Examiner, Art Unit 1718